Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (No.333-128293, 333-152815 and 333-195955) on FormS-8 and in Registration Statements (No.333-181817 and 333-206663) on FormS-3 of Orchids Paper Products Company of our report dated March7, 2016, relating to our audits of the consolidated financial statements, the financial statement schedules and internal control over financial reporting, which appears in the Annual Report on Form10-K of Orchids Paper Products Company for the year ended December31, 2015. /s/ HoganTaylor LLP Tulsa, Oklahoma March7, 2016
